Citation Nr: 0702169	
Decision Date: 01/25/07    Archive Date: 01/31/07

DOCKET NO.  03-16 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.	Entitlement to service connection for hearing loss.

2.	Entitlement to service connection for tinnitus.

3.	Entitlement to a rating higher than 10 percent for 
residuals of a gunshot wound, lower left leg, involving 
injury to Muscle Group XI.  


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel

INTRODUCTION

The veteran had active military service from May 1944 to May 
1946.

This case comes to the Board of Veterans' Appeals (Board) 
from an August 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO)  in Newark, New 
Jersey.


FINDINGS OF FACT

1.	The veteran has received comprehensive notice regarding 
the evidence needed to substantiate the claims on appeal, 
including an explanation of whose responsibility  -- his or 
VA's, it was to obtain that evidence and information.  
Moreover, all relevant evidence necessary for a fair 
disposition of these matters has been obtained.

2.	The veteran had participation in combat during service.  
He alleges that he sustained excessive noise exposure during 
service as the result of acoustic trauma which was consistent 
with the circumstances and conditions of his service.

3.	There is evidence of a current diagnosis of bilateral 
hearing loss to the degree that it is recognized as a 
disability for VA purposes, and of tinnitus.  

4.	The medical evidence is at minimum in relative equipoise 
on the question of whether the veteran's diagnosed hearing 
loss and tinnitus are attributable to his     in-service 
noise exposure.

5.	The veteran has moderate injury to Muscle Group XI, and 
slight injury to  Muscle Group X, as a residual of a gunshot 
wound to the lower left leg.  

6.	The scar present as a residual of the gunshot wound to the 
left lower leg is muscle deep, and is approximately 3 square 
centimeters in surface area.  This scar has not been shown to 
be unstable, poorly nourished, or painful, or to involve any 
corresponding limitation of function.     
CONCLUSIONS OF LAW

1.	Resolving all reasonable doubt in his favor, the veteran's 
bilateral hearing loss was incurred in military service.  
38 U.S.C.A. §§ 1110, 1154(b), 5103A, 5107  (West 2002); 
38 C.F.R. §§ 3.1, 3.6, 3.102, 3.159, 3.303, 3.385 (2006).

2.	Resolving all reasonable doubt in his favor, the veteran's 
tinnitus was incurred  in military service.  
38 U.S.C.A. §§ 1110, 1154(b), 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.1, 3.6, 3.102, 3.159, 3.303 (2006).

3.	The criteria are not met for a rating higher than 10 
percent for residuals of a gunshot wound, lower left leg, 
involving injury to Muscle Group XI.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 
4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.55, 4.56, 4.59, 
4.71, 4.71a, 4.118, Diagnostic Codes (DCs) 5310, 5311 (2006), 
and 7801-7805 (in effect prior to and as of              
August 30, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002), 
became effective on November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2006).  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) ("Pelegrini II"). This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).
During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim.  As previously defined by the 
courts, those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.

Upon receipt of an application for "service connection" 
(including a claim for a higher rating for an already 
service-connected disability) therefore, VA is required to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  This includes notice that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.

Regarding the degree of disability element, Dingess/Hartman 
holds that a claimant must, at a minimum, be notified that 
should service connection be awarded, a schedular or 
extraschedular disability rating will be determined by 
applying relevant diagnostic codes in the rating schedule, 
found in Title 38, Code of Federal Regulations, to provide a 
disability rating from 0 percent to as much as 100 percent 
(depending on the disability involved) based on the nature of 
the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment.  Moreover, consistent with 
the statutory and regulatory history, that notice must 
provide examples of the types of medical and lay evidence 
that the claimant could submit (or ask VA to obtain) that are 
relevant to establishing a disability - e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing 
exceptional circumstances relating to the disability.

As to the effective date element, Dingess/Hartman holds that 
the claimant must be notified

that the effective date of an award of service 
connection and any assigned disability rating(s) 
will be determined based on when VA receives the 
claim, when the evidence that establishes the basis 
for a disability rating that reflects that level of 
disability was submitted, or on the day after the 
veteran's discharge from service if the claim that 
is the basis for which service connection is 
awarded is submitted within one year after 
discharge.  

Concerning the matter of timing, the Court states that the 
notice on the disability rating and effective date elements 
must be provided prior to an initial unfavorable decision by 
the agency of original jurisdiction (AOJ, i.e., RO).  
Such timely notice provides a meaningful opportunity for a 
claimant to act responsively and to participate effectively 
in the development of his or her claim. When a content-
complying - but late, notice is provided, a question is 
raised as to whether the claimant was prejudiced by the late 
notice, and the answer to that question depends on the 
factual situation in a particular case.  See, too, Pelegrini 
II, 18 Vet. App. at 119-20 (where the Court also held, among 
other things, that VCAA notice, as required by 38 U.S.C. § 
5103(a), to the extent possible, must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits).

While the decision in Dingess/Hartman talks about "service 
connection" and involves downstream initial rating and 
effective date claims, the impact of this decision is not 
limited to Fenderson v. West, 12 Vet. App. 119 (1999) - type 
situations involving the assignment of staged initial 
disability ratings.  Because the Court's decision is premised 
on the five elements of a service connection claim, it is the 
consensus opinion within the Department that the analysis 
employed can be analogously applied to any matter that 
involves any one of the five elements of a 
"service connection" claim.  For example, the notice for an 
increased rating claim needs to include a discussion of the 
effective date element, and the notice for a reopening claim 
needs to discuss both the rating and effective date elements, 
etc. Similarly, even for claims that "fall beyond" the five 
basic elements of a service connection claim, such as special 
monthly compensation, pension, etc., the effective date to be 
assigned if the claim is granted is a matter that needs to be 
addressed in the VCAA notice.

In furtherance of the above requirement that the veteran 
receive content-specific VCAA notice pertaining to the claim 
which he seeks to establish, he has been sufficiently 
informed as to the relevant provisions of the VCAA such that 
the criteria set forth in the Pelegrini II decision for 
satisfactory notice have effectively been met.  Having 
reviewed those documents which provided the requisite notice, 
these only warrant detailed consideration insofar as his 
claim for an increased rating, with respect to which the 
Board is issuing a denial on the merits.  As for the 
remaining claims for service connection for hearing loss and 
tinnitus, inasmuch as the Board is granting these claims, 
there is no need to discuss whether the VCAA's duty to notify 
and assist was satisfied pertaining to these issues, because 
even if this requirement was not met, it is at most only 
harmless error.  Cf. Bernard v. Brown,   4 Vet. App. 384 
(1993).  See, too, Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), reversed and remanded, 444 F.3d 1328 (Fed. Cir. 
2006), affirmed, No. 02-1077 (Vet. App. December 21, 2006). 

Here, the objective criteria for comprehensive VCAA notice 
with respect to the veteran's increased rating claim were met 
primarily through issuance of the RO's May 2002 notice letter 
sent to him.  That letter informed the veteran of the general 
type of evidence required in order to demonstrate entitlement 
to a higher     disability rating, i.e., that which 
established an increase in severity of his condition.            
The May 2002 also proceeded to explain the mutual obligation 
between VA and  the veteran himself to obtain all further 
relevant evidence, including the fact that VA would assist in 
obtaining all medical treatment records of which the veteran  
had placed the RO on notice, and if necessary, schedule an 
examination on his behalf.  A copy of VA Form 21-4142 
(Authorization and Consent to Release of Information) was 
enclosed upon which the veteran could identify any further 
sources of private treatment records.  In addition to the 
foregoing information,      the May 2003 statement of the 
case (SOC) set forth citation to and explanation of the 
relevant provisions of the rating schedule that pertained to 
the evaluation of the service-connected disability for which 
the claim on appeal presently concerns.   Also included was 
citation to 38 C.F.R. § 3.159 -- the regulation that sets 
forth    the procedures by which VA will assist a claimant in 
the development of a claim  for compensation benefits.  

Based upon the above-referenced information and explanation 
provided to the veteran, the first three elements of VCAA 
notice as defined in the Pelegrini II decision have been met.  
That notwithstanding, none of the notice documents issued to 
the veteran in this case included the specific language of 
the "fourth element" mentioned above.  However, the veteran 
has received sufficient explanation as to how to provide 
further relevant evidence, such that the intended purpose of 
this final element of VCAA notice was nonetheless met.

In a precedent opinion, VA's General Counsel addressed the 
issue of the "fourth element" of the VCAA notice as 
outlined by the Court in Pelegrini v. Principi, 17 Vet. App. 
412 (2004) (Pelegrini I).  See VAOPGCPREC 1-04 (Feb. 24, 
2004).  The "fourth element" language in Pelegrini I is 
substantially identical to that of Pelegrini II, as 
mentioned, requiring VA under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) to request the claimant provide any 
evidence in his or her possession that pertains to the 
claim.  Id.  The General Counsel's opinion held that this 
language was obiter dictum and not binding on VA.  See 
VAOPGCPREC 1-04 (Feb. 24, 2004); see also Pelegrini II, 18 
Vet. App. 112, 130 (2004) (Ivers, J., dissenting).  In 
addition, the General Counsel's opinion stated VA may make a 
determination as to whether the absence of such a 
generalized request, as outlined under § 3.159(b)(1), is 
harmful or prejudicial to the claimant.  For example, where 
the claimant is asked to provide any evidence that would 
substantiate his or her claim, a more generalized request in 
many cases would be superfluous.  Id.  The Board is bound by 
the precedent opinions of VA's General Counsel, as the chief 
legal officer for the Department.  38 U.S.C.A. § 7104(c) 
(West 2002).



In this case, while the May 2002 VCAA correspondence did not 
contain the precise language specified in 38 C.F.R. § 
3.159(b)(1), the Board finds that the veteran was otherwise 
fully notified of the need to give VA any evidence 
pertaining to his claims.  Through that correspondence, the 
RO requested that the veteran please inform it with regard 
to any additional information or evidence that he wanted     
the RO to obtain on his behalf.  So a more generalized 
request with the precise language outlined in § 3.159(b)(1) 
would be redundant.  The absence of such a request is 
unlikely to prejudice him, and thus, the Board finds this to 
be harmless error.  VAOPGCPREC 1-04 (Feb. 24, 2004); see 
also Mayfield, 19 Vet. App.        at 128, reversed and 
remanded, 444 F.3d 1328 (Fed. Cir. 2006), affirmed,           
No. 02-1077 (Vet. App. December 21, 2006). 

The veteran has also received notification of the type of 
evidence necessary to establish a disability rating or 
effective date for the claimed disability under 
consideration, through correspondence from the RO dated in 
August 2006 informing him of the recent holding in the 
Dingess/Hartman decision.  He has therefore received detailed 
notice concerning both the disability rating and effective 
date elements of his claim.

In addition to the criteria that the veteran receive 
comprehensive VCAA as to the procedures in effect for the 
development of the claim at issue, it is also essential that 
the relevant notice information have been timely sent.  In 
Pelegrini II, the Court defined timely notice as consisting 
of a sequence of events in which the initial notice precedes 
the initial adjudication of the claim under review.  In the 
present case, the May 2002 VCAA notice letter was sent to the 
veteran in advance of the August 2002 rating decision on 
appeal -- which represented the initial adjudication of his 
claim.  So the criteria for timely notice was satisfied in 
this case.                 See Pelegrini II, 
18 Vet. App. at 119-20.  See also 38 U.S.C.A. § 5103(a);             
38 C.F.R. § 3.159(b)(1).  




Moreover, the RO has taken appropriate action to comply with 
the duty to assist the veteran with the development of his 
claim for an increased rating.  The RO has obtained the 
veteran's service medical records (SMRs), his VA outpatient 
and hospitalization records, and private treatment records 
from several sources, including primarily recent treatment 
reports from Drs. L. and M.  The RO has also arranged for the 
veteran to undergo numerous VA examinations in connection 
with the claim on appeal.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  To support his claim, the veteran has 
submitted additional reports from the above-referenced 
private physicians, and various personal statements.  He has 
not at any point requested the opportunity to testify at a 
hearing in support of his claim. 38 C.F.R. § 20.700(a).

In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed," and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the 
Board will address the merits of the claim.















Service Connection for Hearing Loss and Tinnitus

Service connection may be granted for current disability 
resulting from a disease or an injury incurred or aggravated 
during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of 
a nexus between the claimed in-service disease or injury and 
the present disease or injury. See, e.g., Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability . . .").  See also Maggitt v. West, 202 
F.3d 1370, 1375 (Fed. Cir. 2000).

On evaluation of the evidence obtained with respect to 
diagnosis and treatment for both hearing loss and tinnitus, 
the preliminary consideration of a competent medical 
diagnosis of the same has been met.  In May 2002, the veteran 
underwent a VA audiological examination that as the result of 
audiometric testing, established puretone thresholds in each 
ear that met the criteria for a bilateral hearing loss 
disability for VA adjudication purposes.  See 38 C.F.R. § 
3.385 (2006) (impaired hearing is considered to be a 
disability, where the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 
decibels or greater,        or when thresholds for at least 
three of these frequencies are 26 decibels or greater).  The 
VA audiologist further diagnosed him as having intermittent 
bilateral tinnitus. An additional medical examination 
performed later that month, this time by an otolaryngologist 
(or ear, nose and throat (ENT) specialist), confirmed a 
diagnosis  of bilateral sensorineural hearing loss, and 
tinnitus by history.  





So these findings establish that the veteran has the current 
disabilities claimed,    and with regard to his hearing loss 
condition in particular, to a degree that it is recognized as 
a disability under the applicable VA regulatory criteria.                   
See Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  See 
also Brammer v. Derwinski, 3 Vet. App. 223,  225 (1992).  It 
remains to be demonstrated through competent medical evidence 
whether these disorders in fact have an etiological 
relationship (i.e., medical nexus) to the veteran's military 
service.  In this instance, as explained below, the 
preponderance of the evidence is favorable on this additional 
essential element of the claims for service connection for 
hearing loss and tinnitus, as well. 

The previous history of events from service which the veteran 
identifies as the cause of his present symptomatology is that 
of acoustic trauma due to high levels  of noise from weaponry 
firing.  The veteran's Form DD-214 (Record of Separation from 
Service) indicates that he had service in Europe during World 
War II.             His military occupational specialty (MOS) 
was that of a rifleman, and he received the commendations of 
the Combat Infantryman Badge and the Purple Heart following 
having sustained a gunshot wound to the lower left leg during 
participation in a combat action.  Thus, the veteran's 
assertions regarding in-service excessive noise exposure are 
sufficient proof of the underlying acoustic trauma, since 
this is also consistent with the circumstances and conditions 
of his service.  See 38 U.S.C.A. § 1154(b) (West 2002).  See 
also Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996); Arms v. 
West, 12 Vet. App. 188 (1999).

The recently obtained evidence concerning the assessment of 
the conditions claimed, addresses the determinative medical 
question of whether the veteran's established in-service 
acoustic trauma was the cause of hearing loss, and tinnitus. 
See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.").  See, too, Duenas v. Principi, 18 
Vet. App. 512, 516 (2004).
The two opinions that have been rendered on the medical nexus 
issue are divergent, one associating noise exposure with 
present disability, and the other to the contrary -- since 
the more favorable opinion is based on a plausible and 
objectively supported foundation, any reasonable doubt must 
be resolved in the veteran's favor, where the evidence is in 
relative equipoise, and the more favorable opinion accepted 
as dispositive.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.  

The first opinion rendered on the subject of the etiology of 
hearing loss and tinnitus, is that of May 2002 VA 
audiological examiner, who in reviewing the clinical history, 
observed that the veteran complained of in-service noise 
exposure without the utilization of hearing protection 
devices.  According to the examiner, the veteran reported 
that he become cognizant of hearing loss and tinnitus 
problems approximately 2-3 years ago.  There was no reported 
post-service occupational or recreational noise exposure.  
The examiner's conclusion was that although the claims file 
was not then available, given the recent onset of complaints, 
the diagnosed conditions were not considered at least as 
likely as not due to in-service noise exposure.  In a June 
2002 addendum following review of the claims file,     the 
May 2002 examiner noted the absence of hearing-related 
difficulties on the veteran's separation physical, and 
testing 2-years post-service.  He reiterated that the 
presenting complaints were not likely to be related to 
service.   

However, the examination also conducted in May 2002 (shortly 
following the audiological examination), by an 
otolaryngologist, resulted in the finding that the conditions 
claimed were indeed due to service.  The examination provider 
observed that an audiometric examination showed bilateral 
sensorineural hearing loss, and there was also a history of 
tinnitus.  There was no evidence at that time of accompanying 
ear disease.  The ENT examiner then expressed the opinion 
that having reviewed the examination and history with the 
increase in hearing difficulty and tinnitus, he believed that 
these disorders were more likely than not due to military 
service.    
 
This VA otolaryngologist's opinion is probative because it 
relates the confirmed noise exposure in service, for which as 
stated the veteran is competent to establish by his own 
statement, to the current claimed disabilities.  This is 
notwithstanding that the examination report itself does not 
indicate whether he actually had the opportunity to consider 
the claims file, as the evidence of noise exposure in this 
instance is from the assertions of the veteran himself.  See 
38 U.S.C.A. § 1154(b).  It also warrants consideration for 
purposes of the hearing loss issue under review, that 
generally, the absence of evidence of such condition in 
service does not preclude a claimant from establishing 
entitlement to service connection;          rather, service 
connection may still be granted on the basis of a post-
service  medical opinion indicating this disability is 
causally related to service.  See   Hensley v. Brown, 5 Vet. 
App. 155, 158 (1993).  See, too, Ledford v. Derwinski,     3 
Vet. App. 87, 89 (1992).  And in evaluating the relative 
probative weight to be afforded to the May 2002 
otolaryngologist's findings, it is significant that this 
physician has taken into account the veteran's service-
related noise exposure,      and presumably also reviewed the 
preceding audiological examination report.      See Elkins v. 
Brown, 5 Vet. App. 474, 478 (1993) (the degree of 
comprehensiveness of evaluation of the factual foundation of 
record is essential in evaluating whether   a medical opinion 
is persuasive).  

Accordingly, there is sufficient evidence based upon the more 
favorable opinion of the May 2002 VA otolaryngologist to 
establish that the veteran's acoustic trauma during service 
caused the diagnosed hearing loss and tinnitus conditions,           
when affording him the benefit-of-the-doubt on this element 
of his claims.           See 38 C.F.R. § 3.102; Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).         Hence, service 
connection for bilateral hearing loss and tinnitus is 
granted.














Increased Rating for Residuals of Gunshot Wound, Lower Left 
Leg

A.	Governing Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings that is based as far as practical on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2006).  Not all cases will 
show all of the findings for a specific rating, especially in 
the more fully described grades of disabilities, but the 
higher of two evaluations will be assigned if the disability 
more closely approximates the criteria for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. §§ 4.7, 
4.21 (2006).  In assessing the degree of disability of a 
service-connected condition, the disorder and reports of 
rating examinations are to be viewed in relation to the whole 
history.  38 C.F.R. §§ 4.1, 4.2 (2006).  See, too, Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  Consideration of 
factors that are wholly outside the rating criteria provided 
by regulation is error.  Massey v. Brown, 7 Vet. App. 204, 
208 (1994) (citing Pernorio v. Derwinski, 2 Vet. App. 625, 
628 (1992)).

Where, as here, entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

In this case, the veteran's service connected residuals of a 
gunshot wound,        lower left leg, involving a muscle 
injury by way of pertinent history have been evaluated as 10 
percent disabling, on the basis of injury to Muscle Group XI.       
See 38 C.F.R. § 4.73, DC 5311 (2006).  

Under this diagnostic code, Muscle Group XI contemplates 
impairment to the muscles of the foot and leg, specifically, 
those which pertain to propulsion and plantar flexion of the 
foot, stabilization of the arch, flexion of the toes, and 
flexion of the knee.  The affected muscles consist of the 
posterior and lateral crural muscles, and muscles of the 
calf.  DC 5311 provides for the assignment of a 
noncompensable (0 percent) evaluation for impairment that is 
"slight";                  10 percent rating with respect 
to "moderate" impairment; 20 percent rating for 
"moderately severe" injury; and maximum 30 percent rating 
for "severe" injury.  

Also relevant in this case in evaluating the nature and 
extent of the veteran's  muscle injuries, based on the 
evidence more recently obtained on VA examination, is the 
application of 38 C.F.R. § 4.73, DC 5310 which pertains to 
movements of the forefoot and toes, and propulsion thrust in 
walking.  The corresponding evaluation criteria consists of 
two separate rating provisions based upon the specific group 
of muscles that are affected.  The first category, is 
intrinsic muscles of the foot, plantar (and encompassing the 
muscles referred to as flexor digitorum brevius, abductor 
hallucis, and abductor digiti minimi, etc.).  For an injury 
of this type,        the assignment is warranted of a 
noncompensable evaluation for impairment       that is 
"slight"; 10 percent rating for "moderate" injury; 20 
percent rating for "moderately severe" injury; and maximum 
30 percent rating for "severe" impairment.  The second 
category is for the intrinsic muscles of the foot, dorsal 
(including the muscles of the extensor hallucis brevis, and 
extensor digitorum brevis).  Under the rating schedule for 
this particular type of muscle impairment,     a 
noncompensable (0 percent) rating is warranted for impairment 
that is "slight";  10 percent rating for either a 
"moderate" or "moderately severe" injury;               
and maximum 30 percent rating for "severe" impairment.  

The general regulations governing the evaluation of muscles 
disabilities provide that a through-and-through injury with 
muscle damage shall be evaluated as no less than a moderate 
injury for each muscle group affected.  38 C.F.R. § 4.56(b).  
For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, weakness, pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. § 
4.56(c).  

Additionally, the criteria noted below are provided for 
purposes of classification of disabilities resulting from 
muscle injuries as slight, moderate, moderately severe, 
or severe. 



A muscle injury that is slight in degree is described at 38 
C.F.R. § 4.56(d)(2) as a simple wound without debridement or 
infection.  In this instance, service department records 
would tend to show a superficial wound with brief treatment 
and return to duty.  The clinical history would show healing 
with good functional results, and no cardinal signs or 
symptoms of a muscle disability.  Examination findings would 
likely reveal a minimal scar, and no evidence of fascial 
defect, atrophy, or impaired tonus.  There would exist no 
impairment of function or metallic fragments retained in 
muscle tissue.  

A moderate muscle injury is defined as a through and through 
or deep penetrating wound of short track from a single 
bullet, small shell or shrapnel fragment, without explosive 
effective of high velocity missile, residuals of debridement, 
or prolonged infection.  History and complaint include 
service department records or other evidence of in-service 
treatment for the wound, and a record of one or more cardinal 
signs and symptoms of muscle disability.  Objective findings 
corresponding to this level of impairment include entrance 
and (if present) exist scars, small or linear, indicating a 
short track of a missile through muscle tissue. Some loss of 
deep fascia or muscle substance or impairment of muscle tonus 
may be present, and with some loss of power or lowered 
threshold of fatigue when compared to the sound side.  

A moderately severe muscle injury is defined as a through-
and-through or deep penetrating wound by either a small high 
velocity missile or a large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intramuscular scarring.  Other factors taken into 
consideration as to what will constitute this level of 
impairment, involve the medical history and complaints 
related to the muscle injury, and include service department 
records or other evidence showing hospitalization for a 
prolonged period for treatment of the wound.  Also relevant 
is a record of consistent complaints of cardinal signs and 
symptoms of muscle disability (as listed above, in accordance 
with 38 C.F.R. § 4.56(c)), and, if present, evidence of 
inability to keep up with work requirements.  Objective 
findings that correspond to moderately severe impairment, 
consist of any entrance and (if present) exit scars 
indicating the track of the missile through one or more 
muscle groups; indications on palpation of loss of deep 
fascia, muscle substance, or normal firm resistance of 
muscles compared with sound side; and tests of strength and 
endurance compared with the sound side that demonstrate 
positive evidence of impairment.    

A severe muscle injury requires a through-and-through or deep 
penetrating wound due to a high-velocity missile, or large or 
multiple low velocity missiles, or with shattering bone 
fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
with intramuscular binding and scarring.  With regard to 
medical history and complaints, there should also be evidence 
showing hospitalization for a prolonged period for treatment 
of the wound, and a record of consistent complaints of 
cardinal signs and symptoms of muscle disability, but one 
that is worse than those shown for moderately severe muscle 
injuries, and, if present, evidence of inability to keep up 
with work requirements.  As for relevant objective 
manifestations, it should be considered whether there are 
ragged, depressed and adherent scars indicating wide damage 
to muscle groups in the missile track; palpation shows loss 
of deep fascia or muscle substance, or soft flabby muscles in 
wound area; the muscles swell and harden abnormally in 
contraction; or tests of strength, endurance or coordinated 
movements in comparison to the corresponding muscles of the 
uninjured side, indicate severe impairment of function.  
Additionally, if present, the following are also signs of 
severe muscle disability -- x-ray evidence of minute multiple 
scattered foreign bodies that indicates intramuscular trauma 
and explosive effect of the missile; adhesion of scars to one 
of the long bones, scapula, pelvic bones, sacrum or 
vertebrae, with epithelial sealing over the bone rather than 
true skin covering in an area where bone is normally 
protected by muscle; diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests; visible or 
measurable atrophy; adaptive contraction of an opposing group 
of muscles; atrophy of muscle groups not in the track of the 
missile, particularly of the trapezius and serratus in wounds 
of the shoulder girdle; and induration or atrophy of an 
entire muscle following simple piercing by a projectile.  38 
C.F.R. § 4.56 (d)(3) and (d)(4).  




When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b) (West 2002).  See also Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA simply 
restated what existed in section 5107 regarding the benefit-
of-the-doubt doctrine").

B.	Analysis

The competent medical findings that have been obtained 
pertaining to the claim for an increased rating for the 
residuals of a gunshot wound, lower left leg, with regard to 
the veteran's service-connected muscle injury as one of these 
residuals, support the continuance of the assignment of the 
present 10 percent evaluation.  In reaching this 
determination, the applicable regulatory criteria for the 
evaluation of relevant signs and manifestations at all 
affected muscle groups have been considered.      This has 
included evaluation as to some impairment that has been noted 
to affect Muscle Group X (also applicable to muscles of the 
foot and leg), in addition to Group XI under which the 
veteran's condition is currently rated.  

Considering the applicable standard for a higher rating based 
on muscle injury,   and in advance of reviewing the criteria 
for other impairment associated with the injury itself, 
including any orthopedic condition, or scar residuals 
directly resulting from it, the next higher evaluation of 20 
percent as set forth at 38 C.F.R. § 4.73,  DC 5311, for 
Muscle Group XI (for propulsion and plantar flexion of the 
foot, stabilization of the arch, flexion of the toes and the 
knee) is warranted when the evidence establishes the presence 
of a "moderately severe" injury.  Another potential basis 
for evaluation purposes is Muscle Group X (based on a recent        
May 2005 VA examiner's assessment), at DC 5310, for which the 
minimum compensable 10 percent rating is assigned for at 
least "moderate" injury to the intrinsic muscles of the 
foot (notwithstanding whether plantar or dorsal).  Keep in 
mind, also, that under the principles for combined ratings 
for muscle injuries, where compensable muscle group injuries 
in the same anatomical region act upon separate joints, the 
evaluation for the most severely injured muscle group will be 
raised by one level, and represent the combined evaluation 
for both groups.  See 38 C.F.R.     § 4.55(d) (2006).  

The clinical history of medical evaluation of the veteran's 
condition, for purposes of the current claim, concerned 
initially, June 2002 and June 2003 VA examinations  at which 
point the identified condition was that of impairment to 
Muscle Group XI, so these findings should involve review only 
as to that particular affected region.   In this respect, on 
examination in June 2002, the veteran complained of some pain 
in the left calf, particularly in cold weather.  Otherwise, 
there was no specific problem.  He stated that after the 
injury in service to his left leg, the leg remained 
asymptomatic for a long time up until recently, when he had 
some discomfort.  Physical examination of the left lower 
extremity revealed that he did not have any scar.  There was 
no muscle atrophy or any loss of muscle girth, and no 
tenderness or swelling noted.  X-rays showed no evidence of a 
bullet fragment.  There were degenerative changes of the 
medial tibiofemoral joint space (in part, the basis for a 
later grant of service connection for left knee arthritis, 
explained further below).  The diagnosis was left lower leg 
wound, presently no scar or any loss of muscle mass noted. 

A June 2003 orthopedic examination was primarily focused upon 
the extent of limitation of motion in the left knee or ankle, 
or any related scarring from the initial injury in service.  
It was further noted that the veteran had hypesthesia to 
pinprick of the left lower leg distal to the knee, except the 
sole of the foot, although this apparently had a relationship 
to a former vein graft operation.   

Subsequent treatment reports from Dr. M., a private 
physician, generally indicate evaluation and treatment for 
osteoarthritis of both the left knee and ankle.  As for 
symptoms corresponding to muscle impairment, this physician 
on a November 2003 stated that the left calf had hypotonia, 
but no atrophy.  In June 2004, a similar observation was 
stated as to the left ankle.  In his August 2004 report he 
identified tenderness over the damaged soft tissue of the 
mid-tibia area, and tenderness over the anterior muscle.  


A comprehensive assessment was then obtained on reexamination 
in May 2005,    in which the VA examiner diagnosed the 
veteran as having a gunshot wound at the lower one-third of 
the left leg, with muscle injuries to both Groups X and XI, 
and he proceeded to identify the nature and extent of related 
impairment.  It was observed at first that the veteran's SMRs 
revealed the occurrence of a mild injury to the affected 
muscle groups.  There were no apparent associated injuries at 
that time affected the bony structures, nerves or vascular 
structures.  The veteran presently complained of muscle 
cramps in the left calf in cold weather, that caused limited 
motion of the knee.  There were no tumors.  There was minor 
soft tissue loss and muscle mass at each muscle group.  The 
veteran had muscle strength of 5/5.     There was no muscle 
herniation, or loss of function.  There was minor tendon 
damage in the tendo-Achillles.  He did not have damage to the 
bone or joint,          or nerve damage.  The overall 
diagnosis was that of mild muscle injury,                  to 
Groups X and XI.

These findings preliminarily do not correspond to the 
presence of a        "moderately severe" condition at 
Muscle Group XI, so as to warrant a 20 percent rating.  In 
addition to the current symptomatology shown, service medical 
records and descriptions of the injury within a few years 
from service do not establish a through and through or deep 
penetrating wound, along with debridement, prolonged 
infection or intramuscular scarring.  As for the present 
manifestations on this condition, he also does not appear to 
have any of the cardinal signs and symptoms of muscle injury, 
such as fatigue, weakness or impaired coordination.                  
The May 2005 examiner observed that there was some minor loss 
of muscle mass and tissue loss.  There was minor impairment 
observed at the Achilles tendon.  Current evaluation did not 
reveal loss of deep fascia, or diminished strength and/or 
endurance.  Thus, the best approximation as to the severity 
of the injury to Group XI remains that of moderate 
disability.





While the potential assignment of a compensable rating for 
additional impairment to Group XI would likewise permit an 
overall higher 20 percent evaluation,            if combined 
with the 10 percent rating assigned for Group X  for a 
"moderate injury" (in accordance with 38 C.F.R. § 4.55(d)), 
that criteria also has not been met, due to the recent 
findings indicating that this was at most a mild muscle 
injury, and that do not demonstrate one or more ongoing 
cardinal symptoms of muscle injury.  While the primary 
symptom as to the extent of muscle disability is of left calf 
pain, worse under certain weather conditions, this pertains 
to muscles categorized under Group XI.  There is evidence 
from the May 2005 examination of minor tissue loss and loss 
of muscle mass, although no indication of loss of power, 
fatigability, or other functional impairment due to the 
injury.  Accordingly, the most accurate characterization of 
the extent of injury to this particular affected muscle group 
is that of "slight" injury under the applicable rating 
criteria.  In summary, the present 10 percent rating is the 
highest available evaluation based solely upon muscle 
impairment. 

The orthopedic manifestation of a service-connected muscle 
injury may also provide the basis for rating that condition, 
including demonstrated limitation of motion, as an 
alternative basis for an evaluation, or as a distinct, 
although     service-related disability.  See 38 C.F.R. § 
4.14 (according to the rule against "pyramiding," the 
evaluation of the same manifestation under various diagnoses 
is to be avoided); Esteban v. Brown, 6 Vet. App. 259 (1994).  
Here, while the appeal was pending, the RO in an October 2005 
rating decision awarded service connection for left ankle 
degenerative arthritis with tendonitis, secondary to the 
already service-connected muscle injury -- and assigned a 10 
percent rating, as of December 4, 2002.  (A subsequent claim 
for left knee arthritis, also on a secondary basis, was later 
denied through a September 2006 decision.)  This decision 
represented an award of compensation for a degenerative 
arthritis condition that was essentially separate from the 
muscle injury, even if caused by that injury over   a period 
of time. Concerning the potential for limitation of motion 
(or other orthopedic disability) as a specific consequence of 
the muscle injury itself, though, the present matter under 
review, this has not been shown to exist.  For instance, the 
medical evidence does not demonstrate any additional 
impairment such as compensable limitation of motion of the 
foot, that is directly attributed to pain and/or weakness 
from an underlying service-connected muscle injury.  Thus,        
the potential availability of further compensation due to 
orthopedic impairment  does not warrant additional 
consideration.

Also relevant in evaluating the effect of the original in-
service muscle injury upon the lower left leg, is the rating 
criteria for evaluating the presence of any scar in the area 
of the leg, and possible related limitation of function or 
other symptoms.       See 38 C.F.R. § 4.118, DCs 7801-7805 
(as in effect both prior to and since     August 30, 2002).  
This criteria will be considered along with the rating 
criteria    for muscle injuries.  It should be noted at the 
outset that VA revised the schedular rating criteria for the 
evaluation of dermatological disorders, effective            
August 30, 2002.  See 67 Fed. Reg. 49,596 (2002) (codified at 
38 C.F.R. § 4.118).  

When a law or regulation changes during the pendency of a 
claim, and does not expressly indicate whether it applies to 
cases pending when it took effect, VA must apply the new 
provision as long as there are no resulting retroactive 
effects -- however, at no point prior to the effective date 
of that provision.                           See VAOPGCPREC 
7-2003 (Nov. 19, 2003).  See also, 38 U.S.C.A. § 5110(g); 
VAOPGCPREC 3-2000 (Apr. 10, 2000).  The former criteria, if 
more favorable, may be applied prospectively without any such 
limitation as to its effective date.   Since the veteran's 
claim for an increased rating was filed in March 2002, 
consideration is warranted of the applicable criteria both 
prior to and since the August 30, 2002 regulatory revision as 
appropriate.

As for the criteria in effect prior to August 30, 2002, and 
which remain applicable   since then if more favorable to the 
veteran's claim, the medical evidence indicates the general 
absence of symptomatology that would correspond to a 
compensable evaluation under the rating schedule.  On a May 
2002 VA dermatological examination, it was indicated that 
there was no scar evident on the left lower leg     at that 
time.  As for evidence dated since August 2002, that still 
warrants review     in connection with the former criteria, a 
November 2003 reexamination revealed a superficial scar of 
the lower left leg, although it was not clear whether this 
was due to in-service injury or a recent vein graft 
operation.  The most comprehensive findings were obtained on 
examination again in May 2005, which noted there was a poorly 
visible scar 3-cm by 1-cm in area, muscle deep, that was 
nontender and located on the back of the left lower leg at 
the junction of the middle and lower third. 

Based upon these findings, the evidence does not warranted 
the assignment of a     10 percent rating under DC 7803 for a 
superficial but poorly nourished scar, or under DC 7804 for a 
superficial but painful scar.  There is also no indication of 
limitation of functioning due to the scar, to correspond to a 
compensable rating under DC 7805.  See 38 C.F.R. § 4.118 
(2002).  

Applying the revised criteria as of the time period since 
August 30, 2002, the identified scar as a residual of the 
service-connected gunshot wound to the left leg could 
reasonably be characterized as a "deep scar," although it 
would not then meet the minimum area requirements so as to 
warrant a 10 percent rating under DC 7801.  It also does not 
meet the area requirements for a compensable rating for a 
superficial scar under the revised DC 7802.  Likewise, a 
compensable rating is not warranted based upon the revised 
versions of DC 7803, for a superficial unstable scar, or     
DC 7804, for a superficial and painful scar.  The revised 
version of DC 7805 also did not substantively change, and as 
mentioned, the veteran has not been shown to have a 
compensable level of limitation of function due to the scar.  

The potential application of the various other provisions of 
Title 38 of the Code of Federal Regulations have also been 
considered, including 38 C.F.R. § 3.321(b)(1), which provides 
procedures for assignment of an extraschedular evaluation.  
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  But the 
veteran has not shown that his service-connected residuals of 
a gunshot wound to the left lower leg, have caused him marked 
interference with employment, meaning above and beyond that 
contemplated by his current schedular rating, or necessitated 
frequent periods of hospitalization, or otherwise rendered 
impracticable the application of the regular schedular 
standards.  In the absence of the evidence of such factors, 
the Board is not required to remand this case to the RO for 
the procedural actions outlined in            38 C.F.R. § 
3.321(b)(2).  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For these reasons and bases, the claim for a rating higher 
than 10 percent for residuals of a gunshot wound, lower left 
leg, involving a muscle injury, must be denied.  The 
preponderance of the evidence is against his claim for a 
higher rating, so the benefit-of-the-doubt doctrine does not 
apply.  38 C.F.R. § 4.3; see also Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996); Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.

The claim for a rating higher than 10 percent for residuals 
of a gunshot wound, lower left leg, due to a muscle injury at 
Muscle Group XI, is denied.  




____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


